DETAILED ACTION
Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: The limitations drawn to an aeration valve arranged at a branch off from the supply line close to the feed device, via which aeration valve, in an open state, the supply line is connected to an outer environment; and an air separator-pressure accumulator structural unit connected to the supply line arranged downstream of the aeration valve as viewed in a direction toward the reservoir, wherein the air separator-pressure accumulator structural unit is designed to at least partially separate air fractions out of the supply line and out of the liquid located in the supply line in a portion of the air separator-pressure accumulator structural unit situated at a top in an installed state, and to act as a pressure accumulator acting on the liquid in the supply line in combination with the other limitations of the claims was not disclosed not rendered obvious over the prior art.
The closest art of record found was US Patent 4006255 which has the water injection line to the engine and the buffer accumulator (100) which could be argued to separate and store pressure in the system due to the internal pump in tank 104. However this art does not have the aeration valve required to purge the water back into the tank 104. For such a valve prior art US Publication 20090277162 was considered which uses a pump in a tank (11) to run in reverse thus pulling air in through an aeration valve (17) to purge the line to avoid freezing. However such a modification in the 255 art would place the valve near the injector 22, which would be downstream of the check needle valve 108. As such even if the pump was run in reverse at 104 with such an aeration valve installed it would not be able to suck the fluid through valve 108. Even if such valve 108 were removed, or modified to be an actuated valve there is no reason to believe,  based on the presented figures specifically Fig 5, that running the pump in reverse would empty secondary buffer tank 100 as the inlet (or outlet if pump were run in reverse) would be above the line 26 out of 100 and would fail to pull the liquid out.  As such there was no combination of art located that would place a buffer tank between a main reservoir and an aeration valve that would allow for a purge of the main line as desired as the buffer tank would be an obstacle preventing flow.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Claim 9-16 allowed. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSE SAMUEL BOGUE at (571)270-1406 normal office hours are M-F 8:00am-5:00pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Laurenzi can be reached on 571-270-7878.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JESSE S BOGUE/Primary Examiner, Art Unit 3746